Detailed Action
This is the first office action on the merits for US application number 17/045,653.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/656,033, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/656,033 fails to provide adequate support for the biasing member of claims 3 and 21, said actuator comprises complimentary teeth arranged arcuately to selectively engage said annular teeth of said engagement feature of claim 4, the torque mechanisms of claims 11, 12, 18, 25, and 26, the screw efficiency of claims 19 and 35, said lever comprising complimentary teeth adapted to engage said annular teeth of said locking nut of claim 23, and the lead screw substantially free from rotation as it translates proximally of claim 35.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 4, the specification appears to lack proper antecedent basis for said actuator comprises complimentary teeth arranged arcuately to selectively engage said annular teeth of said engagement feature. That is, the specification is silent to such a disclosure. Thus, the specification fails to provide proper antecedent basis for said actuator comprises complimentary teeth arranged arcuately to selectively engage said annular teeth of said engagement feature.
As to claim 23, the specification appears to lack proper antecedent basis for said lever comprising complimentary teeth adapted to engage said annular teeth of said locking nut. That is, the specification is silent to such a disclosure. Thus, the specification fails to provide proper antecedent basis for said lever comprising complimentary teeth adapted to engage said annular teeth of said locking nut.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “130” and “160” have been used to designate different parts throughout the disclosure and different parts have been designated as “130” and “160”. That is, what is shown for the structures of 130 and 160 differs from figure to figure. Figs. 3-5 show structures 130 and 160 as being different structures. Fig. 6 shows a single structure as corresponding to 130 and 160 and does not show the structure labeled as 160 in Figs. 3-5. Fig. 8 the same structure corresponding to that of Fig. 6 as both 130 and 160 and labels the structure shown in Figs. 3-5 as 160 as 49, i.e. proximal ring per ¶33. Figs. 13 and 14 are labelled as 160 which includes ratchet ring 132. It appears that 160 and 130 refer to the same structure in that 160 is intended as the structure shown in Figs. 13 and 14 and 130 is a portion of the structure shown in Figs. 13 and 14 but this is not clear based on the original disclosure.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the said actuator comprises complimentary teeth arranged arcuately to selectively engage said annular teeth of said engagement feature of claim 4 and said lever comprising complimentary teeth adapted to engage said annular teeth of said locking nut of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 17 is/are objected to because of the following informalities:  
Claim 1 lines 18-19 should read “lead screw are configured to provide for”.  
Claim 17 lines 2-3 should read “movably coupled to said housing with said first control surface positioned”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement feature in claim 1 line 13, biasing member in claim 3 line 1, drive features of claim 9 lines 1-2, driven features of claim 9 lines 2-3, unidirectional torque mechanism of claim 11 line 2, defeatable unidirectional mechanism of claim 18 lines 2-3, engagement feature in claim 20 line 12, biasing member in claim 21 line 1, and unidirectional torque mechanism of claim 25 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 11, 12, 17, 18, 25, 26, and 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 11 is/are unclear with regards to a unidirectional torque mechanism in line 2 that is a ratchet and pawl in ¶58 but then permits bidirectional movement (¶s 58, 59, 60 and 66) and equivalents thereof. It does not appear that an alternate definition for ‘uni’ or ‘unidirectional’ has been provided in the original disclosure. Accordingly, the scope is indeterminant.
Claim(s) 12 is/are unclear with regards to how a unidirectional torque mechanism can permit rotation in a second direction opposite a first direction in lines 2-4 and rotations in a first direction in claim 1 lines 2-4. Applicant has provided that the unidirectional torque mechanism is a ratchet and pawl in ¶58 but determination of this scope and equivalents thereof is unclear due to the contradiction in the claim and later in the specification. That is, it is unclear how a mechanism can be unidirectional, i.e. single directional, and permit movement in two differing directions, i.e. bidirectionally. In other words, if a structure permits movement in more than one direction, it is by the ordinary interpretation not restricted to a one direction. As disclosed, torque mechanism 130/160 (shown in Figs. 6, 13, and 14 to refer to the same structure) permits rotation in a first direction, generally prevents rotation in a second direction when no force is applied to the handle by the user, is a ratchet ring and at least one pawl, has asymmetric ratchet teeth, and permits rotation in a second direction when sufficient force is applied to the handle (¶s 58, 59, 60 and 66). That is, rotation in one direction requires application of less torque in one direction than does rotation in the opposite direction, as is the case with nearly any ratchet with asymmetric teeth. Thus, review of the disclosed torque mechanism shows that the disclosed device is not unidirectional if considering the ordinary interpretation of ‘uni’ as a single direction. It does not appear that an alternate definition has been provided in the original disclosure. Further, what is shown for the structures of 130 and 160 differs from figure to figure, making the intended torque mechanism structure even more unclear. Figs. 3-5 show structures 130 and 160 as being different structures. However, Fig. 6 shows the exploded view of the system and shows a single structure as corresponding to 130 and 160 and does not show the structure labeled as 160 in Figs. 3-5. Then, Fig. 8 shows a view similar to that of Figs. 3-5 but shows the same structure corresponding to that of Fig. 6 as both 130 and 160 and labels the structure shown in Figs. 3-5 as 160 as 49, i.e. proximal ring per ¶33. Figs. 13 and 14 are labelled as 160 which includes ratchet ring 132. It appears that 160 and 130 refer to the same structure or one is intended as the structure shown in Figs. 13 and 14 and 130 is a portion of the structure shown in Figs. 13 and 14 but this is not clear. Examiner has provided enlarged portions of some of the relevant figures below for convenience and suggests clarification of the intended structure as well as the intended definition of unidirectional and/or amendment to remove ‘unidirectional’ from the claims.

    PNG
    media_image1.png
    618
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    754
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    828
    809
    media_image3.png
    Greyscale

Claim(s) 17 recites/recite the limitation "the second direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “said first control surface is permitted in [[the]]a second direction in response to”.
Claim(s) 18 is/are unclear with regards to a defeatable unidirectional torque mechanism in lines 2-3 that is a friction ring in ¶72 but then permits bidirectional movement in lines 4-10 and ¶s 58, 59, 60 and 66 and equivalents thereof. It does not appear that an alternate definition for ‘uni’ or ‘unidirectional’ has been provided in the original disclosure. Accordingly, the scope is indeterminant.
Claim(s) 25 is/are unclear with regards to a unidirectional torque mechanism in line 2 that is a ratchet and pawl in ¶58 but then permits bidirectional movement (¶s 58, 59, 60 and 66) and equivalents thereof. It does not appear that an alternate definition for ‘uni’ or ‘unidirectional’ has been provided in the original disclosure. Accordingly, the scope is indeterminant.
Claim(s) 26 is/are unclear with regards to how a unidirectional torque mechanism can permit rotation in a second direction opposite a first direction and rotations in a first direction similar to claim 12 as detailed above. In summary, Applicant has provided that the unidirectional torque mechanism is a ratchet and pawl in ¶58 but determination of this scope and equivalents thereof is unclear due to the contradiction in the claim and later in the specification. Review of the disclosure appears to show that the disclosed structure it bidirectional and not unidirectional given the ordinary usage of ‘uni’ as meaning ‘single’ and it does not appear that an alternate definition has been provided in the original disclosure. Further, the structure identified in the corresponding figures differs for the torque mechanism structures 130 and 160. Thus, Examiner suggests clarification of the intended structure as well as the intended definition of unidirectional and/or amendment to remove ‘unidirectional’ from the claims.
Claim(s) 35 is/are unclear with regards to “the lead screw is adapted to be substantially free from rotation as said lead screw translates” in lines 1-2 for the lead screw that is rotatably fixed relative to the first control surfaces of claim 34 line 3 when the first control surface is disclosed to receive a torque from a user to rotate the lead screw and advance the plunger in ¶36. That is, the intended scope of ‘substantially free from rotation’ is unclear as the lead screw is specifically disclosed to rotate to translate. Examiner is interpreting this broadly and suggests amending to clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 17, 19-23, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnin et al. (US 2013/0079786, hereinafter “Bonnin”) in view of Arcenio (US 2009/0270862).
As to claims 1-3, 8, 9, and 17, Bonnin discloses a system (Figs. 1-6) capable of dispensing curable material (abstract), said system comprising: a housing (6); a chamber (1) defining a dispensing volume (Figs. 1-4, ¶27) capable of dispensing the curable material through a distal outlet (17) in communication with said dispensing volume (Figs. 1-4, ¶27); a first control surface (surface of 13) capable of receiving a primary input force from a user (¶38); a lead screw (5) rotatably fixed relative to said first control surface (Figs. 4 and 6, ¶38) with said lead screw comprising a proximal end (Figs. 2 and 3), a distal end (Figs. 2 and 3), external threads (Figs. 2 and 3, ¶33) at least partially disposed between said proximal and distal ends (Figs. 2 and 3, ¶33), and a translation axis (horizontal in the view of Fig. 5) defined between said proximal and distal ends (Figs. 3 and 5); a plunger (2, Fig. 3, ¶30) coupled to said lead screw with said plunger disposed within said dispensing volume (Fig. 3, ¶30) and capable of being advanced distally along said translation axis to compress the curable material within said dispensing volume in response to said first control surface receiving the primary input force (Fig. 3, ¶s 30, 38, and 39); a locking nut (upper portion of 7 as shown in Figs. 3 and 4) comprising internal threads (Figs. 3 and 4, ¶33) threadably engaging said external threads of said lead screw (Figs. 3 and 4, ¶33), and an engaging portion (upper portion of 7 as shown in Figs. 3 and 4); and an actuator (9) comprising a second control surface (surface of 9) capable of receiving a secondary input force from the user (Figs. 1-4, ¶s 31 and 33) capable of engaging said actuator and said engagement portion of said locking nut in an engaged position (Figs. 1, 2, and 4, ¶s 31, 33, 35, and 37) and disengage said actuator and said engagement portion of said locking nut in a disengaged position (Fig. 3, ¶ 31), wherein said external threads of said lead screw are capable of permitting rotation of said locking nut about said translation axis (Figs. 3 and 4) when said actuator is in said disengaged position (Fig. 3) capable of permitting said plunger to move proximally along said translation axis (Figs. 3 and 5, ¶31) and capable of permitting the compressed curable material to at least partially decompress within said dispensing volume (Fig. 3, ¶s 31 and 42). As to claim 2, Bonnin discloses that the housing (6) has said first and second control surfaces coupled to said housing (Figs. 1, 2, and 4), wherein said locking nut is capable of being rotatably fixed relative to said housing and providing for distal advancement of said lead screw through said locking nut and along said translation axis when said actuator is in said engaged position (Figs. 1, 2, and 4, ¶s 31, 33, 35, and 37). As to claim 3, Bonnin discloses a biasing member (¶31) operably coupled to said housing and said actuator (Fig. 4) with said biasing member capable of biasing said actuator to said disengaged position (Fig. 4, ¶31). As to claim 8, Bonnin discloses that said first control surface further comprises a handle (13, 15, 16, 14, 11, 12) defining a lumen (interior or 13 as shown in Fig. 4 holding 11, 12, 14, a portion of 15, and a portion of 5) at least partially extending through said handle (Fig. 4) with said lumen capable of slidably receive said proximal end of said lead screw (Fig. 4). As to claim 9, Bonnin discloses that said handle further comprises drive features (threads on interior of nut portion 15 as shown in Fig. 4, Fig. 4¶28) defining at least a portion of said lumen (Fig. 4), and said lead screw further comprising driven features (threaded portion at the left end of 5 as shown in Figs. 3 and 4, Figs. 3 and 4) at least partially between said proximal and distal ends (Fig. 3) and complimentary to said drive features of said handle (Fig. 4) with engagement between said drive and driven features (Fig. 4) capable of transferring the primary input force from said first control surface to said lead screw (Figs. 4 and 6, ¶s 37 and 38). As to claim 17, Bonnin discloses that a housing (6) with said first control surface capable of moving coupled to said housing (Figs. 1, 2, 4, and 6, ¶s 37 and 38) with said first control surface positioned in a frictional relationship (Figs. 1, 2, 4, and 6, ¶s 37 and 38) and capable of moving relative to said housing to define a clutch mechanism (11, 12, 14) such that rotation of said first control surface is permitted in a second direction in response to said first control surface receiving a second torque input from the user exceeding a torque threshold sufficient to overcome the frictional relationship (Figs. 1, 2, 4, and 6, ¶s 37 and 38).
Bonnin is silent to the engaging portion comprising an engagement feature; wherein said internal threads of said locking nut and said external threads of said lead screw are configured to provide for rotation of said locking nut about said translation axis when said actuator is in said disengaged position to permit said lead screw to move proximally along said translation axis. 
Arcenio teaches a similar system (Figs. 3-7), said system comprising: a housing (140); a lead screw (130) comprising a proximal end (Figs. 3-7), a distal end (Figs. 3-7), external threads (Figs. 3-7, ¶65) at least partially disposed between said proximal and distal ends (Figs. 3-7), and a translation axis (horizontal as shown in Fig. 3) defined between said proximal and distal ends (Fig. 3); a locking nut (148, 150) comprising internal threads (threads of 148 as disclosed in ¶65, Fig. 7, ¶65) threadably engaging said external threads of said lead screw (Fig. 7, ¶65), and an engagement feature (158s); and an actuator (134, 160, 162) comprising a second control surface (lower surface of 134 as shown in Fig. 3) capable of receiving a secondary input force from the user (Fig. 3, ¶72) capable of engaging said actuator and said engagement feature of said locking nut in an engaged position (Fig. 3, 6, and 7) and disengage said actuator and said engagement feature of said locking nut in a disengaged position (Figs. 4 and 5), wherein said internal threads of said locking nut and said external threads of said lead screw are capable of providing for rotation of said locking nut about said translation axis when said actuator is in said disengaged position (Figs. 4, 5, and 7) capable of permitting said lead screw to move proximally along said translation axis (¶71). As to claim 2, Arcenio teaches that the housing (140) has said first and second control surfaces coupled to said housing (Fig. 3, 6, and 7), wherein said locking nut is capable of being rotatably fixed relative to said housing and providing for distal advancement of said lead screw through said locking nut and along said translation axis when said actuator is in said engaged position (Fig. 3, 6, and 7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the housing, circumferentially open locking nut, actuator, and second control surface as disclosed by Bonnin with the housing, circumferentially closed locking nut with teeth, actuator, and second control surface as taught by Arcenio in order to use a known alternate locking mechanism for engaging a threaded lead screw/drive element (Arcenio ¶52) and corresponding actuator that enables the user to switch between locking/unlocking positions using a single hand and thus simplify the step of locking/unlocking the actuator and locking nut. 

As to claims 4 and 7, the combination of Bonnin and Arcenio discloses the invention of claim 1 as well as said engagement feature is teeth (Arcenio 158s) annularly disposed about said locking nut (Arcenio Fig. 4) and said actuator comprises a complimentary tooth (Arcenio 162, Figs. 3, 6, and 7, ¶68) to selectively engage said annular teeth of said engagement feature (Arcenio Figs. 3, 6, and 7, ¶68). As to claim 7, the combination of Bonnin and Arcenio discloses that said locking nut further comprises a hub (Arcenio 148) comprising said internal threads (Arcenio threads of 148 as disclosed in ¶65, Fig. 7, ¶65), and a ring gear (Arcenio 150) coupled to said hub (Arcenio Figs. 3-7, ¶68) and comprising said teeth with said ring gear rotatably fixed relative to said hub (as defined, Arcenio Figs. 3-7, ¶68). 
The combination of Bonnin and Arcenio is silent to the complimentary tooth being complimentary teeth arranged arcuately.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the complimentary tooth of the combination of Bonnin and Arcenio as complimentary teeth arranged arcuately, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of interfacing with the teeth of the locking nut (Arcenio ¶68) in a complementary fashion to provide a more secure engagement with in the engaged/locked position. 

As to claim 19, the combination of Bonnin and Arcenio discloses the invention of claim 1 as well as said internal threads of said locking nut and said external threads of said lead screw appear to be defined by a screw efficiency of greater than 50% (Bonnin Fig. 3, Arcenio Fig. 7, ¶53; where ¶53 discloses that the thread sizes allow them to be freely threaded together).
The combination of Bonnin and Arcenio does not expressly provide that the screw efficiency is greater than 50%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Bonnin and Arcenio to have the screw efficiency be greater than 50% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Bonnin and Arcenio would not operate differently with the claimed screw efficiency of greater than 50% and would function appropriately with the claimed values.

As to claims 20-22, Bonnin discloses a system (Figs. 1-6) capable of dispensing curable material (abstract), said system comprising: a housing (6); a chamber (1) defining a dispensing volume (Figs. 1-4, ¶27) capable of dispensing the curable material; a first control surface (surface of 13) coupled to said housing (Figs. 1, 2, and 4) and capable of receiving a primary input force from a user (¶38); a lead screw (5) rotatably fixed relative to said first control surface (Figs. 4 and 6, ¶38) with said lead screw comprising a proximal end (Figs. 2 and 3), a distal end (Figs. 2 and 3), external threads (Figs. 2 and 3, ¶33) at least partially disposed between said proximal and distal ends (Figs. 2 and 3, ¶33), and a translation axis (horizontal in the view of Fig. 5) defined between said proximal and distal ends (Figs. 3 and 5); a plunger (2, Fig. 3, ¶30) coupled to said distal end of lead screw (Fig. 3, ¶s 30, 38, and 39); a locking nut (upper portion of 7 as shown in Figs. 3 and 4) comprising internal threads (Figs. 3 and 4, ¶33) threadably engaging said external threads of said lead screw (Figs. 3 and 4, ¶33), and an engaging portion (upper portion of 7 as shown in Figs. 3 and 4); and an actuator (9) coupled to said housing (Figs. 1, 2, and 4) and comprising a second control surface (surface of 9) capable of receiving a secondary input force from the user (Figs. 1-4, ¶s 31 and 33) capable of engaging said actuator and said engagement portion of said locking nut in an engaged position (Figs. 1, 2, and 4, ¶s 31, 33, 35, and 37) and disengage said actuator and said engagement portion of said locking nut in a disengaged position (Fig. 3, ¶ 31), wherein said locking nut is capable of being rotatably fixed relative to said housing and capable of preventing rotation of said locking nut about said translation axis when said actuator is in said engaged position such that said internal threads of said locking nut and said external threads of said lead screw provide for distal advancement said lead screw and said plunger along said translation axis to compress the curable material within said dispensing volume in response to said first control surface receiving the primary input force (Figs. 1, 2, and 4-6, ¶s 31, 33, 35, and 37). As to claim 21, Bonnin discloses a biasing member (¶31) operably coupled to said housing and said second control surface (Fig. 4) capable of biasing said second control surface to said disengaged position (Fig. 4, ¶31). As to claim 22, Bonnin discloses that said external threads of said lead screw are capable of permitting rotation of said locking nut about said translation axis (Figs. 3 and 4) as said lead screw and plunger move proximally along said translation axis (Figs. 3 and 5, ¶31) when said second control surface is in said disengaged position (Fig. 3) capable of permitting said plunger to move proximally along said translation axis (Figs. 3 and 5, ¶31) and capable of permitting the compressed curable material to at least partially decompress within said dispensing volume (Fig. 3, ¶s 31 and 42). 
Bonnin is silent to the engaging portion comprising an engagement feature. As to claim 22, Bonnin is silent to said internal threads of said locking nut and said external threads of said lead screw are configured to provide for rotation of said locking nut about said translation axis as said lead screw moves proximally along said translation axis when said second control surface is in said disengaged position.
Arcenio teaches a similar system (Figs. 3-7), said system comprising: a housing (140); a lead screw (130) comprising a proximal end (Figs. 3-7), a distal end (Figs. 3-7), external threads (Figs. 3-7, ¶65) at least partially disposed between said proximal and distal ends (Figs. 3-7), and a translation axis (horizontal as shown in Fig. 3) defined between said proximal and distal ends (Fig. 3); a locking nut (148, 150) comprising internal threads (threads of 148 as disclosed in ¶65, Fig. 7, ¶65) threadably engaging said external threads of said lead screw (Fig. 7, ¶65), and an engagement feature (158s); and an actuator (134, 160, 162) coupled to said housing (Fig. 3) comprising a second control surface (lower surface of 134 as shown in Fig. 3) capable of receiving a secondary input force from the user (Fig. 3, ¶72) capable of engaging said actuator and said engagement feature of said locking nut in an engaged position (Fig. 3, 6, and 7) and disengage said actuator and said engagement feature of said locking nut in a disengaged position (Figs. 4 and 5), wherein said locking nut is capable of being rotatably fixed relative to said housing (Fig. 3, 6, and 7) and capable of preventing rotation of said locking nut about said translation axis when said actuator is in said engaged position such that said internal threads of said locking nut and said external threads of said lead screw provide for distal advancement said lead screw along said translation axis (Fig. 3, 6, and 7). As to claim 22, Arcenio teaches that said internal threads of said locking nut and said external threads of said lead screw are capable of providing for rotation of said locking nut about said translation axis as said lead screw moves proximally along said translation axis (Figs. 4, 5, and 7, ¶71) when said second control surface is in said disengaged position (Figs. 4, 5, and 7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the housing, circumferentially open locking nut, actuator, and second control surface as disclosed by Bonnin with the housing, circumferentially closed locking nut with teeth, actuator, and second control surface as taught by Arcenio in order to use a known alternate locking mechanism for engaging a threaded lead screw/drive element (Arcenio ¶52) and corresponding actuator that enables the user to switch between locking/unlocking positions using a single hand and thus simplify the step of locking/unlocking the actuator and locking nut. 

As to claim 23, the combination of Bonnin and Arcenio discloses the invention of claim 20 as well as said actuator is a lever (Arcenio Fig. 3) pivotably coupled to said housing (Arcenio at 146, Fig. 3, ¶64) and comprising said second control surface (as defined, Arcenio Figs. 3-7), wherein said engagement feature is teeth (Arcenio 158s) annularly disposed about said locking nut (Arcenio Fig. 4) and said lever comprising a complimentary tooth (Arcenio 162, Figs. 3, 6, and 7, ¶68) capable of engaging said annular teeth of said locking nut (Arcenio Figs. 3, 6, and 7, ¶68). 
The combination of Bonnin and Arcenio is silent to the complimentary tooth being complimentary teeth.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the complimentary tooth of the combination of Bonnin and Arcenio as complimentary teeth arranged arcuately, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of interfacing with the teeth of the locking nut (Arcenio ¶68) in a complementary fashion to provide a more secure engagement with in the engaged/locked position. 

As to claims 34 and 35, Bonnin discloses a system (Figs. 1-6) capable of dispensing curable material (abstract), said system comprising: a housing (6); a chamber (1) defining a dispensing volume (Figs. 1-4, ¶27) capable of dispensing the curable material; a lead screw (5) rotatably fixed relative to a first control surface (surface of 13, Figs. 4 and 6, ¶38) with said lead screw comprising a proximal end (Figs. 2 and 3), a distal end (Figs. 2 and 3), external threads (Figs. 2 and 3, ¶33) at least partially disposed between said proximal and distal ends (Figs. 2 and 3, ¶33), and a translation axis (horizontal in the view of Fig. 5) defined between said proximal and distal ends (Figs. 3 and 5); a plunger (2, Fig. 3, ¶30) coupled to said distal end of lead screw (Fig. 3, ¶s 30, 38, and 39); a locking nut (upper portion of 7 as shown in Figs. 3 and 4) comprising internal threads (Figs. 3 and 4, ¶33) threadably engaging said external threads of said lead screw (Figs. 3 and 4, ¶33) with said internal threads of said locking nut (Figs. 3 and 4, ¶33) and said external threads of said lead screw are appear to be defined by a screw efficiency of greater than 50% (Fig. 3) such that said locking nut is capable of permitting said lead screw to translate proximally along said translation axis in response to proximal forces provided by the compressed curable material within said dispensing volume (Fig. 5, ¶s 41-44); and an actuator (9) coupled to said housing (Figs. 1, 2, and 4) and comprising a second control surface (surface of 9) capable of receiving a secondary input force from the user (Figs. 1-4, ¶s 31 and 33). As to claim 35, Bonnin discloses that the lead screw is capable of being substantially free from rotation as said lead screw translates proximally along said translation axis (Figs. 3 and 5).
Bonnin does not expressly provide that the screw efficiency is greater than 50% and is silent to said locking nut is adapted to rotate about said translation axis to permit said lead screw to translate proximally along said translation axis in response to proximal forces.
Arcenio teaches a similar system (Figs. 3-7), said system comprising: a housing (140); a lead screw (130) comprising a proximal end (Figs. 3-7), a distal end (Figs. 3-7), external threads (Figs. 3-7, ¶65) at least partially disposed between said proximal and distal ends (Figs. 3-7), and a translation axis (horizontal as shown in Fig. 3) defined between said proximal and distal ends (Fig. 3); a locking nut (148, 150) comprising internal threads (threads of 148 as disclosed in ¶65, Fig. 7, ¶65) threadably engaging said external threads of said lead screw (Fig. 7, ¶65) with said internal threads of said locking nut (Fig. 7, ¶65) and said external threads of said lead screw appear to be defined by a screw efficiency of greater than 50% (Arcenio Fig. 7, ¶53; where ¶53 discloses that the thread sizes allow them to be freely threaded together) such that said locking nut is capable of rotating about said translation axis (Figs. 4 and 5, ¶71) capable of permitting permit said lead screw to translate proximally along said translation axis in response to proximal forces provided by the compressed curable material within said dispensing volume (Figs. 4 and 5, ¶71); and an actuator (134, 160, 162) comprising a second control surface (lower surface of 134 as shown in Fig. 3) c
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the housing, circumferentially open locking nut, actuator, and second control surface as disclosed by Bonnin with the housing, circumferentially closed locking nut with teeth, actuator, and second control surface as taught by Arcenio in order to use a known alternate locking mechanism for engaging a threaded lead screw/drive element (Arcenio ¶52) and corresponding actuator that enables the user to switch between locking/unlocking positions using a single hand and thus simplify the step of locking/unlocking the actuator and locking nut. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Bonnin and Arcenio to have the screw efficiency be greater than 50% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Bonnin and Arcenio would not operate differently with the claimed screw efficiency of greater than 50% and would function appropriately with the claimed values.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775